Citation Nr: 0434195	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from September 1982 to 
August1985.  He also served in the reserves from September 
1985 to July 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Wilmington, Delaware, which denied entitlement to service 
connection for tinnitus, hypertension, and 
pseudofolliculitis.   

In August 2004, the veteran testified before the undersigned 
at the Board.

The issues of entitlement to service connection for tinnitus 
and hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran does not currently have pseudofolliculitis.  


CONCLUSION OF LAW

Pseudofolliculitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(2), 101(22), 
101(24), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in February and July 2001, VA notified the 
veteran of the evidence needed to substantiate the claim and 
offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
letters informed the veteran of the specific evidence that 
was considered.  The letters informed the veteran that he 
could submit his own evidence that pertains to the claim.  
This notice served to inform the veteran that he could submit 
relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  In this case, the VCAA notice was 
provided before the initial AOJ adjudication in September 
2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private medical records are associated with the claims 
folder.  At the hearing before the Board, the veteran stated 
that he was not receiving current treatment for the 
pseudofolliculitis.  There is no identified relevant evidence 
that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was not afforded a VA 
examination.  As will be discussed below, there is no 
evidence of current symptoms or diagnosis of 
pseudofolliculitis.  Thus, a VA examination is not necessary.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2004).  Thus, 
the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training.  The Court has held this statute, in effect, means 
that an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.  Furthermore, unless a veteran has established 
status as a veteran, neither the presumption of soundness nor 
the presumption of aggravation is applicable.  Paulson v. 
Brown, 7 Vet. App. 466, at 470 (1995).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of active duty for training where 
the claim for benefits is premised on that period of active 
duty for training.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998). 

"Active duty for training" includes full-time duty performed 
by Reservists for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred pseudofolliculitis 
during his period of active duty.  Service medical records 
show that on enlistment examination in July 1982, the skin 
was found to be normal.  A March 1983 service medical record 
reflects an assessment of pseudofolliculitis under control.  
It was noted that the veteran had a few pustules and ingrown 
hairs.  Service medical records show that in January 1985, 
the veteran requested a no shave chit.  The record indicates 
that there were many pustules noted under the chin and upper 
neck.  The assessment was pseudofolliculitis.  The veteran 
was told not to shave for 30 days.  

In March 1985, the veteran was given a permanent no shaving 
chit for pseudofolliculitis.  Upon separation examination in 
August 1985, the skin was normal.  

Service records from the reserves show that on examination in 
June 1987, the skin was normal.  A November 1987 reserve 
examination report indicates that the veteran had 
pseudofolliculitis.  However, on examinations in July 1988 
and September 1990 the skin was reported as normal.   

The veteran has not presented or identified any medical 
evidence of current pseudofolliculitis.  At the hearing 
before the Board in August 2004, he stated that he had not 
had any treatment for pseudofolliculitis.  He stated that he 
just did not shave with a razor, and this prevented the bumps 
on his face.  He stated that he had not shaved with a razor 
since the 1980's.  He did not report any current 
symptomatology from pseudofolliculitis.

While the service medical records do show findings of 
pseudofolliculitis, a grant of service connection requires a 
showing of current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past).  

In this case there is no medical evidence of current 
pseudofolliculitis, and the veteran has essentially testified 
that he experiences no current symptoms of that condition.  
Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for pseudofolliculitis is 
denied.  


REMAND

The Board notes that the exact dates of the periods of the 
veteran's active duty for training, and inactive duty 
training, such as the dates of weekend training and drills, 
have not been verified.  Such verification could be relevant 
to the determination of service connection.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Service connection is in effect for hearing loss of the right 
ear.  The record shows that he served in hazardous noise 
areas during active duty.  He was afforded a VA audio 
examination in December 2000, and reported no ringing in his 
ears.  The veteran has testified that he answered no, because 
the sound in his ears is a high-pitched sound, rather than 
ringing.  Only later did he find out that tinnitus could be a 
ringing, buzzing or a high-pitched sound.  The veteran 
asserts that he has had the high-pitched sound in his ears 
since active duty.  As a lay person, the veteran is competent 
to report observations and symptoms, however, he would not be 
competent to report a diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board finds that a medical 
examination is necessary to determine whether the veteran 
currently has tinnitus which is due to disease or injury in 
service.  The veteran is advised that failure, without good 
cause, to report for a necessary examination could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).

Service medical records show that in September 1982, the 
veteran underwent serial blood pressure readings for three 
days after it was noted that he had slight hypertension.  
Upon separation examination in August 1985, the veteran's 
blood pressure reading was 104/80.  A September 1990 reserves 
examination report shows that borderline hypertension was 
diagnosed.  The record shows that the veteran began using 
high blood pressure medication in 1996.  An examination is 
also necessary to obtain a competent opinion as to whether 
current hypertension had its onset in active service.  

Accordingly, this case is remanded for the following action:

1.  The RO or AMC should attempt to 
verify all periods of the veteran's 
active duty for training and inactive 
duty training including from 1985 to 
1990.     

2.  The veteran should be afforded VA 
examination to determine the etiology of 
any current tinnitus.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has tinnitus as the 
result of noise exposure during active 
duty, or otherwise due to disease or 
injury in service.  The examiner should 
provide a rationale for the opinion.

3.  The veteran should be afforded VA 
examination to determine the etiology of 
any current hypertension.  

The veteran 's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the hypertension first manifested during 
active duty, or active duty for training, 
or is otherwise the result of a disease 
or injury in active duty or active duty 
for training, or injury during inactive 
duty training.  Attention is invited to 
the September 1982, service medical 
records showing that the veteran 
underwent serial blood pressure readings 
for three days, and the September 1990 
service reserves examination report which 
shows that borderline hypertension was 
diagnosed.  The examiner should provide a 
rationale for these opinions.

4.  The AMC or RO should then 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



